Citation Nr: 0927524	
Decision Date: 07/23/09    Archive Date: 07/30/09

DOCKET NO.  08-06 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for left 
knee impairment, to include as secondary to a stress fracture 
of the left femur.

2.  Entitlement to an increased disability rating for 
impairment of the left femur, currently evaluated as non-
compensable.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1972 to January 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2007 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Lincoln, Nebraska.  


FINDINGS OF FACT

1.  In an unappealed October 1995 decision, the RO denied 
service connection for the Veteran's left knee disability.  

2.  The evidence received since the October 1995 decision is 
not new and material as it does not raise a reasonable 
possibility of substantiating the claim.

3.  The Veteran's left femur impairment has not been 
clinically demonstrated by malunion with slight knee or hip 
disability, a fracture of the shaft or anatomical neck with 
nonunion, or a fracture of the surgical neck with false 
joint.


CONCLUSIONS OF LAW

1.  Evidence received since the October 1995 RO decision 
that denied service connection for left knee disability, 
which was the last final denial with respect to this 
issue, is not new and material; the claim is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. § 3.156, 20.302, 20.1103 (2008).

2.  The criteria for a compensable evaluation for impairment 
of the left femur have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.321, Diagnostic Code 5255 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction(AOJ) decision on a claim.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held 
that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  As previously defined by the 
courts, those five elements include:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and/or an effective date will 
be assigned if service connection is awarded.  Because the 
Court's decision is premised on the five elements of a 
service connection claim, it is the consensus opinion within 
the VA that the analysis employed can be analogously applied 
to any matter that involves any one of the five elements of a 
"service connection " claim, to include an increased rating 
claim.  

In VA correspondence, dated in May 2007, August 2007, and May 
2008, VA informed the appellant of what evidence was required 
to substantiate the claims and of his and VA's respective 
duties for obtaining evidence.  In addition, the 2007 
correspondence informed the Veteran of the criteria for 
assignment of an effective date and disability rating in the 
event of an award of service connection.

Increased Compensation

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, he must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.

The VA correspondence did not set forth the relevant 
diagnostic code (DC) for the disability at issue.  This 
information was provided to the Veteran in a statement of the 
case (SOC) dated in January 2008.  The August 2007 VA 
correspondence informed the Veteran that to substantiate the 
claim, the Veteran should provide evidence that his left 
femur condition has increased in severity or become worse, 
and gave examples of such evidence.  In addition, the 
correspondence notified the Veteran that VA would obtain any 
VA records of treatment.  May 2008 VA correspondence to the 
Veteran requested that he submit medical or lay evidence 
demonstrating the effect that the worsening has on the 
Veteran's daily life or his employment.

In Pelegrini v. Principi, supra, the Court held that 
compliance with 38 U.S.C.A. 
§ 5103 required that VCAA notice be provided prior to an 
initial unfavorable agency of original jurisdiction decision.  
Because complete VCAA notice in this case was not completed 
prior to the initial AOJ adjudication denying the claim for 
an increased rating, the timing of the notice does not comply 
with the express requirements of the law as found by the 
Court in Pelegrini.  Here, the Board finds that any defect 
with respect to the timing of the VCAA notice was harmless 
error.  Although additional notice was provided to the 
appellant after the initial adjudication, the claim was 
readjudicated thereafter and a Supplemental Statement of the 
Case was provided to the Veteran in June 2008.  The Veteran 
has been provided with every opportunity to submit evidence 
and argument in support of his claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini, to decide 
the appeal would not be prejudicial to him. 



New and Material Evidence

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court issued 
a decision that established new requirements with respect to 
the content of the VCAA notice for reopening claims.  In the 
context of a claim to reopen, the Secretary must look at the 
bases for the denial in the prior decision and to respond by 
providing the appellant with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.

In VA correspondence to the Veteran in May 2007, VA notified 
him of what evidence was required to substantiate the claim 
and of his and VA's respective duties for obtaining evidence.  
The letters informed the appellant of the reason for the 
prior denial of entitlement to service connection for his 
left knee condition and that new and material evidence must 
related to that reason.  Because VCAA notice in this case was 
completed prior to the initial AOJ adjudication denying the 
claim, the timing of the notice complies with the express 
requirements of the law as found by the Court in Pelegrini.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

Duty to assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records (STRs), and private 
and VA examination and treatment records.  Additionally, the 
claims file contains the statements of the Veteran.  The 
Board has carefully reviewed the statements and concludes 
that there has been no identification of further available 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
Veteran's claims.  

A VA examination and opinion with respect to the issues on 
appeal was obtained in July 2007.  38 C.F.R. § 3.159(c)(4).  
To that end, when VA undertakes to provide a VA examination 
or obtain a VA opinion, it must ensure that the examination 
or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  As noted below, the Board finds that the VA 
opinion obtained in this case is more than adequate, as it is 
predicated on a full reading of the private and VA medical 
records in the Veteran's claims file.  It considers all of 
the pertinent evidence of record, to include an examination 
of the Veteran, a review of x-rays of the Veteran's knees and 
left femur, and the statements of the appellant, and provides 
a complete rationale for the opinion stated.  Accordingly, 
the Board finds that VA's duty to assist with respect to 
obtaining a VA examination or opinion with respect to the 
issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect 
to the issue on appeal has been met.  38 C.F.R. § 3.159(c) 
(4).  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.

Legal criteria 

Increased Compensation

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2008).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a Veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  Id. § 4.1.  Nevertheless, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that 
staged ratings are appropriate for an increased-rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).

Rating impairment of femur

Under Diagnostic Code (DC) 5255, a 10 percent disability 
evaluation is for assignment where there is malunion of the 
femur with slight knee or hip disability, a 20 percent 
disability evaluation is for assignment where there is a 
malunion of the femur with moderate knee or hip disability, 
and a 30 percent disability evaluation is for assignment 
where there a malunion of the femur with marked knee or hip 
disability.  A higher 60 percent disability evaluation is 
warranted where there is a fracture of the surgical neck of 
the femur, with false joint, or where there is a fracture of 
the shaft or anatomical neck of the femur, with nonunion, but 
without loose motion and with weight bearing preserved with 
the aid of a brace.  An 80 percent evaluation is warranted 
for a fracture of the shaft or anatomical neck of the femur 
with nonunion, with loose motion (spiral or oblique 
fracture). 


New and material evidence

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Barnett, supra. Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

It should be pointed out that VA promulgated amended 
regulations implementing the VCAA.  See 66 Fed. Reg. 45, 620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  There was a new provision, 38 
C.F.R. § 3.156(a), which redefined the definition of "new and 
material evidence."  This provision is applicable only for 
claims filed on or after August 29, 2001.  The Veteran's 
claim to reopen the claim for service connection for a left 
knee disability was received in December 2006.  As such, the 
amended provision is for application in this case and is set 
forth below.

"New" evidence is existing evidence not previously 
submitted to agency decision makers.  "Material" evidence 
is existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  In determining whether evidence is new and 
material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
However, lay assertions of medical causation cannot serve as 
the predicate to reopen a claim under § 5108.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the appellant in developing the facts 
necessary for the claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(West 2002) (eliminating the concept of a well-grounded 
claim).

Service connection- in general

Service connection is warranted if it is shown that a Veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service or for aggravation of a 
pre-existing injury or disease in active military service.  
38 U.S.C.A. §§ 1110, 1131(West 2002); 38 C.F.R. § 3.303 
(2006).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).

There are some disabilities, such as arthritis,  for which 
service connection may be presumed if the disorder is 
manifested to a degree of 10 percent or more within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either caused 
or aggravated by a service-connected disability.  Harder v. 
Brown, 5 Vet. App. 183, 187-89 (1993).

In each case where service connection for any disability is 
being sought, due consideration shall be given to the places, 
types, and circumstances of such Veteran's service as shown 
by such Veteran's service record, the official history of 
each organization in which such Veteran served, such 
Veteran's medical records, and all pertinent medical and lay 
evidence.  38 U.S.C.A. § 1154(a) (West 2002).

Analysis

The Board has reviewed all of the evidence in the claims 
file.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claims.

New and Material Evidence

The Veteran avers that the his left knee osteoarthritis is 
causally related to his service-connected left femur 
impairment.  Historically, a July 1988 Board decision denied 
the Veteran's claim for service connection for a left knee 
disability.  That decision was final on July 6, 1988, the 
date stamped on the face of the decision.  See 38 C.F.R. 
§ 20.1100.  The Board denied the Veteran's claim based on a 
lack of a medical evidence that the Veteran had a chronic 
left knee condition shown in service, and the evidence did 
not reflect that the Veteran's left knee condition was the 
probable result of a 1972 left femur stress fracture.  In an 
October 1995 RO decision, the RO denied entitlement to 
service connection for a left knee condition, without first 
reopening the claim.  The RO denied the claim because the 
evidence of record did not show that the disability occurred, 
or was caused by active service.  The RO noted that the 
earliest diagnosis of a left knee condition was in August 
1986.  The RO decision reflects that the RO did not have the 
Veteran's complete claims file at the time of adjudication 
due to its misplacement.  The Board finds that the Veteran 
was not prejudiced by this as the essential issue was one of 
medical nexus and the Board had the full benefit of review of 
the Veteran's claims file and STRs before it when it 
adjudicated the claim in July 1988.  The appellant was 
notified of the RO decision and of his right to appeal in VA 
correspondence dated in October 1995.  He did not appeal from 
that decision and it became final.  A decision of the RO 
becomes final and is not subject to revision on the same 
factual basis unless a notice of disagreement is filed within 
one year of the notice of decision.  38 U.S.C.A. § 7105; 38 
C.F.R. § 20.1103.

In order to reopen a previously denied claim there must be 
new and material evidence as to each and every aspect of the 
claim that was lacking at the time of the last final denial.  
See Evans, supra.  The Veteran failed to provide such 
evidence when he filed to reopen his claim.

The evidence of record in October 1995, the time of the last 
final denial, included, private treatment records, a VA 
examination report, and a letter from the Veteran's family.  
The RO's rating decision reflects that it did not have the 
Veteran's claims file.  The evidence of record at the time of 
the 1988 final Board decision included the Veteran's STRs, 
and private and VA examination and treatment records.  

The Veteran's STRs reflect that he had a knee injury in July 
1972 and x-rays revealed a stress fracture of the left femur.  
An October 1972 Medical Board report reflects that the 
Veteran walked with one crutch and complained of marked 
weakness and occasional bucking of the left leg which was 
thought to be secondary to quadriceps atrophy.  A Physical 
Evaluation Board found the Veteran unfit for duty due to the 
left femur stress fracture.  

A VA examination report, dated in October 1975, reflects the 
Veteran's left hip was lower than the right hip, the 
Veteran's gait was normal, and there was a full range of 
motion in the hips, knees, ankles and feet.  X-rays revealed 
no knee abnormalities and an old, well united fracture at the 
junction of the middle and distal third of the left femur 
with no apparent significant deformity.  The pertinent 
diagnosis was residuals of stress fracture of the left femur.

An August 1985 private emergency room note reflects the 
Veteran sought treatment for pain from the left knee to hip 
due to running a few days earlier.  The diagnosis was left 
knee pain.  A private physician report, dated in August 1985, 
reflects that the Veteran complained of having intermittent 
pain and catching of the left knees for a few years.  The 
impression was possible internal derangement of the left knee 
or chondromalacia of the patella due to post fractured left 
femur in 1972.

A September 1987 VA orthopedic examination reflects an old 
healed stress fracture.  The examiner opined that the 
Veteran's knee problem was due to an extensor mechanism 
malfunction rather than the stress fracture. 

A VA physician's note, dated in October 1994, reflects the 
physician's opinion that the findings on arthroscopy of the 
Veteran's knee could be related to an old injury in service.

A July 1995 VA examination report reflects a diagnosis of 
chondromalacia of the left patella, atrophy of the left 
quadriceps muscles, and a history of a fracture of left 
femur.  

The evidence received into the record since the RO's October 
1995 denial of service connection consists of several VA 
examination and treatment records for numerous medical 
complaints, including injuries from a February 1998 motor 
vehicle accident, for 1997 - 2007.  Although the evidence is 
new, the vast majority of the records are unrelated to the 
Veteran's claim for service connection for a left knee 
disability.

A January 2005 private medical report reflects that an MRI 
showed an effusion, large tear of the medial meniscus as well 
as a defect in the femoral condyle.  A report further 
reflects that the Veteran received multiple steroid 
injections of his bilateral knee disability.

A March 2005 private medical report reflects that the Veteran 
had left knee arthroscopy and chondroplasty of the lateral 
femoral condyle, with a post operative diagnosis of complex 
tear of the medial meniscus and a grade 3 or 4 defect on the 
anterior aspect of the lateral femoral condyle.  

A June 2005 diagnostic imaging private medical record 
reflects an impression of medial compartment degenerative 
arthritic changes with trabecular edema (bone bruise) in the 
medial femoral condyle and medial tibial plateau.  The 
examiner reported that he did not appreciate a tear in the 
menisci and that the medial meniscus is quite small and is 
displaced out of the articulation between the medial femoral 
condyle and the medial tibial plateau.

March 2006 private medical records reflect that the Veteran 
had bilateral medial gonarthrosis.

An August 2006 insurance form reflects a diagnosis of 
bilateral knee osteoarthritis. 

A September 2006 private medical report reflects that 
radiographs of the right knee demonstrate advanced medial 
compartment osteoarthritis.  

A February 2007 VA nursing walk in note reflects that the 
Veteran sought treatment for pain in his neck, shoulders, 
hips, legs, and knees.  He was referred to his primary care 
physician; however, the record reflects that he did not 
remain in the waiting room to be seen.

A July 2007 VA examination report reflects that upon 
examination, a review of claims file, and a review of x-rays, 
the examiner opined that it is less likely than not that the 
in service stress fracture is responsible for the 
degenerative changes seen in the Veteran's left knee.  The 
examiner noted that the Veteran also had degenerative changes 
in the right knee, and that the bilateral knee condition is 
an indication that the Veteran's condition is more likely due 
to genetic predisposition, lifestyle, and age, rather than 
the left femur stress fracture which appears completely 
healed on x-ray.  The examiner further opined that it is 
unlikely the stress fracture accelerated, exacerbated, or 
aggravated the knee condition.

The foregoing evidence, since October 1995, is new in that it 
was not previously in the evidence of record; however, it is 
not material as it does not relate to an unestablished fact 
necessary to substantiate the claim.  In order to be 
"material" evidence, the evidence must relate to an 
unestablished fact necessary to substantiate the claim, 
namely, in the present case, that the Veteran's current left 
knee disability is causally related to active service or his 
in service stress fracture of the left femur.  The medical 
reports, while providing a more complete picture, do not 
provide any etiological relationship between the Veteran's 
left knee disability and active service; therefore, they are 
not material.  

The Board has considered the doctrine of giving the benefit 
of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 
2002), and 38 C.F.R. § 3.102 (2008), but does not find that 
the evidence is of such approximate balance as to warrant its 
application.

The Board finds that the evidence added to the record since 
the last final denial, when considered in conjunction with 
the record as a whole, does not raise a reasonable 
possibility of substantiating the claim, and as such, is not 
new and material to reopen the claim.  

Increased Rating

In a statement received in December 2006, the Veteran 
requested to reopen his claim for service connection for a 
left knee disability.  The RO construed this request to also 
be a request for an increased rating for a left femur 
impairment disability.  As the Veteran's claim was received 
by VA in December 2006, the rating period on appeal is from 
December 2005, one year prior to the date of receipt of the 
increased rating claim.  38 C.F.R. § 3.400(o)(2) (2008).  
However, in accordance with 38 C.F.R. §§ 4.1 and 4.2 (2008) 
and Schafrath v. Derwinski, 1 Vet.App. 589 (1991), the 
history of the disability is for consideration in rating a 
disability.

Throughout the rating period on appeal, the Veteran is 
assigned a non-compensable evaluation for his service-
connected left femur impairment disability pursuant to 
Diagnostic Code 5255.  

As noted above, under Diagnostic Code 5255, a compensable 
disability evaluation is for assignment where there is 
malunion of the femur with a knee or hip disability, a 
fracture of the shaft with nonunion, or a fracture of the 
surgical neck with false joint.

The Veteran's STRs reflect that upon x-ray, a stress fracture 
of the midshaft of the left femur was noted.  A Medical Board 
Report, dated in October 1972, reflects that at the time of 
the Medical Board, x-rays demonstrated progressive healing of 
the stress fracture.  

An October 1975 VA examination report reflects that x-ray 
studies demonstrate thickening of the medial cortex of the 
mid shaft of the left femur.  The examiner opined that this 
finding together with the shortening of the left lower 
extremity by 3/4 inch is consistent with the diagnosis of a 
healed stress fracture of the left femur.  At the time, the 
Veteran complained of pain in his left leg on running or 
excessive use and feeling of instability in the left knee.  
There was a full range of motion of the hips and knees.

An August 1985 private medical progress note reflects that x 
rays demonstrated thickening of the midshaft of the left 
femur suggestive of an old stress fracture.  Private medical 
correspondence, dated in August 1986, reflects the opinion of 
the Veteran's physician that, although he did not take an x-
ray of the entire femur, he did not expect any malunion or 
gross misalignment of the femur. 

In a statement, dated in February 1986, the Veteran averred 
that his pain had reached the point that he could no longer 
run or jog and had pain even with walking and climbing 
stairs. 

A September 1987 VA examination report reflects that the 
Veteran has an old stress fracture; however, the examiner 
opined that the Veteran's knee problems are due to extensor 
mechanism malfunction rather than due to the stress fracture.  
The examiner noted that the knee joint revealed no evidence 
of bony abnormalities and the articular space is normally 
outlined.  In addition, the report reflects that the left hip 
appears to be also unremarkable at that time.  

A July 1995 VA examination report reflects that the Veteran's 
left knee was without swelling, but does show that the 
Veteran has atrophy noted of his left quadriceps.  Views of 
the right femur show that there is a well healed fracture of 
the distal femoral shaft.  The report further notes that 
there is no abnormality in the position alignment of the 
femur.  The bony structures of the hips show some very 
minimal degenerative change in the right hip.  The impression 
was slight deformity of the distal femur from an old 
fracture.  The Board notes that no degenerative changes were 
noted in the left hip.

A VA examination and opinion with respect to the condition 
and etiology of the Veteran's left knee disability was 
obtained in July 2007.  X-rays, taken in conjunction with 
that examination, of the Veteran's left femur reflect an 
intact left femur, which appears completely healed, without 
acute fracture or areas of focal bone destruction.  Joint 
space at the left hip joint is generally preserved and the 
articular surfaces of the femoral head and acetabulum are 
smooth and regular.  At the left knee, there is narrowing of 
the medial compartment of the joint space and there are 
marginal osteophytes present.

There is no clinical evidence of record that the Veteran has 
nonunion of the fracture of the shaft or anatomical neck.  To 
the contrary the evidence of record reflects a fracture which 
appears completely healed on x-ray.  (See July 2007 VA 
examination report).  In addition, there is no clinical 
evidence of a fracture of the surgical neck of the femur with 
a false joint.  Therefore, to warrant a compensable rating 
under DC 5255, the evidence of record must reflect a malunion 
of the femur with knee or hip disability.  The evidence of 
record does not support such a finding.

Clinical findings in July 2007 do not demonstrate any 
abnormality with regard to the healing of the shaft of the 
femur, with the exception of a slight bulging contour to the 
distal femoral diaphysis which could be a consequence of an 
old injury.  Even if the Board were to concede a malunion, 
the evidence of record does not reflect that it results in 
knee or hip disability.  With regard to the knee, the Veteran 
avers that he cannot walk from one to three miles, he does 
not have normal weight bearing gait, he walks with caution 
and favors his right leg, he takes pain relief medication, 
his knee pops, and he wears a brace to walk.  The July 2007 
VA examination report reflects that the Veteran experiences 
pain on motion.  The Board concedes that the Veteran has pain 
in his left knee; however, the clinical evidence of record 
reflects that the pain is not due to the stress fracture of 
the left femur.  As noted above, the July 2007 examiner 
opined that the Veteran's knee disability is less likely than 
not related to his in-service stress fracture.  The 
examiner's rationale was that most stress fractures heal 
without sequellae and that the Veteran's bilateral knee 
osteoarthritis was an indication that his condition was more 
likely due to genetic predisposition, lifestyle, and age, 
rather than the left femur stress fracture which appears 
completely healed on x-ray.  The examiner's opinion that the 
left knee disability was not causally related to the in 
service stress fracture is consistent with the September 1987 
VA examiner's opinion.

With regard to the hip, the evidence of record includes an 
October 1975 VA examination which reflects a full range of 
motion of the hips, and a September 1987 VA examination 
report which reflects that the Veteran's left hip appears to 
be unremarkable.  A September 2006 private medical report 
reflects that the Veteran sought treatment for right knee 
pain and complained of mild ipsilateral hip pain.  The 
examiner noted that, upon physical examination, the Veteran 
had painless unrestricted passive range of motion of both 
hips.  A February VA 2007 nursing note reflects that the 
Veteran complained of pain in his neck, shoulders, hips, 
legs, and knees; however, the Veteran did not wait to be 
examined.  The July 2007 VA examination report does not 
reflect any complaints of left hip pain.

The provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the Veteran's 
ordinary activity are to be considered in rating disabilities 
involving joints.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The Veteran, in his VA Form 9 addendum, avers that 
July 2007 VA examination was inadequate because the VA 
examiner did not consider the DeLuca factors.  The Board 
notes that the July 2007 VA examiner did consider the 
Veteran's range of motion of his knees, the effect of pain on 
the range of motion, additional loss of motion on repetitive 
use, the effects of the problem on occupational activities, 
weakness, and the effects of the problem on numerous daily 
activities.  While the examiner did not address a lack of 
range of motion of the Veteran's left hip; the Board finds 
that the Veteran has not been prejudiced by this.  As noted 
above, the evidence of record includes only one reference, in 
approximately 35 years, of a complaint of left hip pain, and 
such complaint was a general complaint with regard to both 
hips.  Moreover, as the x-rays reflect that the Veteran's 
stress fracture was in the midshaft of the femur, or the 
junction of the middle and distal third of the femur, there 
is no clinical evidence that the fracture was near the knee 
or hip.  Therefore, despite the Veteran's attorney's averment 
with regards to the insufficiency of the VA examination for 
DeLuca purposes, the lack of DeLuca factors with regard to 
the hip does not render the VA examination inadequate. 

The Board has considered whether any alternate diagnostic 
code might provide the Veteran with a compensable rating.  
However, the record does not reflect that the Veteran 
qualifies for a compensable rating under diagnostic codes 
evaluating ankylosis of the hips (DC 5250), limitation of 
extension of the thigh (DC 5251), limitation of flexion of 
the thigh (DC 5252), impairment of the thigh (DC 5253), or 
hip flail joint (DC 5254).

In addition, the evidence does not reflect that the Veteran's 
left femur impairment has caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, 
assignment of an extra-schedular evaluation under 38 C.F.R. § 
3.321 (2007) is not warranted.

In conclusion, the noncompensable evaluation currently 
assigned for the Veteran's left femur impairment reflects his 
disability picture and a higher rating is not appropriate.  
Although the Board sympathizes with the Veteran's disability, 
the medical evidence of record does not reflect that the 
Veteran's left femur impairment causes even a slight knee or 
hip disability with malunion.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

1.  New and material evidence not having been received, the 
claim for service connection for left knee disability is not 
reopened.

2.  Entitlement to a compensable evaluation for left femur 
impairment is denied.





____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


